Title: From George Washington to John Jay, 16 August 1779
From: Washington, George
To: Jay, John


        
          Dear Sir,
          West-point Augt 16th 79
        
        I beg you to accept my thanks for your obliging letter of the 10th transmitting an extract from Mr Bingham’s. The intelligence it gives

is infinitely interesting, and I hope will be followed by events of still more decisive importance. The conduct of England in respecting the mediation of Spain is more strongly tinctured with insanity than any thing she has done in the course of the Contest, unless she be sure of very powerful aid from some of the Northern States. This seems to be the only rational solution, that can be given to her obstinacy.
        I inclose you a letter from General Wayne, a part of the contents of which he communicated to me concerning some Officers of his Corps whom he omitted in his former report. As this omission has given dissatisfaction; and as the gentle[me]n concerned are very deserving I shall be happy if Congress should think it proper to publish Genl Waynes letter, which I doubt not will effectually remove it. I take the liberty of mentioning this to your Excellency that if you see no impropriety in the publication, you may give it your aid. With the greatest esteem & regard I have the honor to be Dr Sir Yr Most obedt and Obliged Hble Servt
        
          Go: Washington
        
      